PER CURIAM.
The only meritorious point raised by appellant is that the trial court erred by granting a final summary judgment in this mortgage foreclosure without requiring ap-pellee to file in evidence appellant’s note. We affirm the judgment of the trial court; however, prior to any order of sale, appellee shall file in evidence in this case appellant’s original promissory note. See Telephone Utility Terminal Co. v. EMC Industries, Inc., 404 So.2d 183 (Fla. 5th DCA 1981).
OTT, C. J., and SCHEB and SCHOON-OVER, JJ., concur.